Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the claims filed 5/24/2021. Claims 1 – 18 are pending in this application.

Information Disclosure Statement
	The information disclosure statements filed 5/24/2021 and 8/9/2021 are acknowledged by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the phrase “including” renders the claim indefinite because it is unclear whether the paint is required.  Claim 16 includes the phrase “including paint”.  The phrase “including paint” makes it unclear whether the claim is being limited to the claimed paint.  Therefore, the use of the phrase “including paint” renders the claim indefinite.
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. See MPEP 2173.05(d).     
Examiner for this office action is interpreting the limitation to mean the valve that is used to control any process fluid.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 13, 16 as far as it is definite, and 17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Gordon et al. (5,794,825).
Regarding claim 1, Gordon et al. disclose a valve (Fig. 1) for controlling a flow of process fluid, the valve comprising: a housing (2, 3, 4); a shaft (15) having a closing member (18), the shaft (15)being received in the housing (2, 3, 4), and arranged to move axially relative to the housing (2, 3, 4) between a closed position for closing a process fluid passage by means of the closing member (18), and an open position for opening the process fluid passage by means of the closing member (18); an outer seal arrangement (34) for preventing process fluid (inherently)  from entering the housing (2, 3, 4), the outer seal arrangement (34) comprising including at least one dynamic (for sliding contact) radial outer seal  enclosing the shaft (15); an inner seal arrangement (35), axially spaced from the outer seal arrangement (34) along the shaft (15), the inner seal arrangement including at least one dynamic (for sliding contact) radial inner seal enclosing the shaft (15); and a buffer liquid chamber (36) containing buffer liquid, the buffer liquid chamber being configured to provide buffer liquid to the shaft (15), and being arranged between, and sealingly closed by, the outer seal arrangement (35) and the inner seal arrangement (34).
	Regarding claim 2, the buffer liquid chamber (36) disclosed by Gordon et al. has a fixed volume.
	Regarding claims 3 and 17, the buffer chamber (36) disclosed by Gordon et al. is substantially unpressurized.  
Regarding claim 4, Gordon et al. disclose at least one filling opening and an openable closing element (42, 43) for opening and closing the buffer chamber.
	Regarding claim 13, Gordon et al. disclose a pilot chamber (5) for pressurized fluid to drive the shaft (15).
Regarding claim 16, as far as it is definite, Gordon et al. disclose a process fluid controlled by the valve.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 – 15 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent to Gordon et al. (5,794,825).
	Regarding claim 14, Gordon et al. disclose piston (16) fixed (examiner is interpreting broadly to the include integral) to the shaft (15) and piston seal (44). If it is argued that piston is a separate element, examiner takes official notice that pistons on shafts are well-known in the art and a person having ordinary skill in the art would have a piston on a shaft to be able to repair and replace due to wear. 
	Regarding claim 15, Gordon et al. select paraffin liquid as a buffer fluid to prevent the process fluid from reacting to surrounding air. Examiner asserts the paraffin oil is used in adhesive applications as noted in the NPL reference. Examiner asserts, though the website capture is 2022, the paraffin oil used in adhesive application knowledge will qualify as prior art.
Claims 5 -  12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Gordon et al. (5,794,825) in view of US Patent to Vanzetto et al. (11,396,029).
	Regarding claim 5, Gordon et al. do not disclose a ventilating passage between two dynamic seals.
	However, Vanzetto et al. teaching a valve for use in liquid dispersion, teach a collection volume (44) between two dynamic seals (26, 38) to collect fluid that leaks due to failure of the seals. Further Vanzetto et al. teach a ventilating passage (40) to ventilate the collection volume. Therefore a person having ordinary skill in the art would adapt the collection volume teaching of Vanzetto et al. to the valve disclosed by Gordon et al. as means of determining the seal functionality. A person having ordinary skill in the art adapting the collection volume teaching of Vanzetto et al. would have the collection volume above the buffer volume since the adhesive is to be protected by the failure of the seal enclosing the piston chamber and the early diagnosis of the failure of the seal would enhance the effectiveness of sealing the adhesive from process air.
	Regarding claims 6 and 7, in the combination, Vanzetto et al. teach the ventilation path is through the shaft. Examiner maintains a person having ordinary skill in the art adapting the teaching of Vanzetto et al. to the valve disclosed by Gordon et al. would modify the adhesive passage of Gordon et al. as required. 
	Regarding claims 8 and 18, in the combination, Vanzetto et al. teach wherein the shaft passage (40) extends radially through an exterior surface of the shaft at 44.
	Regarding claim 9, in the combination, the collection volume 44 taught by Vanzetto et al. is to diagnose the seal effectiveness. Seal failure can happen in closed, intermediate and open positions. Therefore a person having ordinary skill in the would have the collection space in fluid communication with the ventilation passage in all positions.
	Regarding claim 10, in the combination, Vanzetto et al. teach the ventilation passage is at atmospheric pressure during operation.
	Regarding claim 11, examiner is interpreting the housing between the dynamic seals taught by Vanzetto et al. in combination to meet this limitation.
	Regarding claim 12, in the combination, Vanzetto et al. teach the collection volume (44) is between the two seals (26 and 38).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753